Citation Nr: 0601901	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  03-12 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus (DM) or 
cardiovascular disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from July 1964 to July 1967.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a July 1998 rating action that denied 
ratings in excess of 40 percent and 10 percent for cervical 
spine and left knee disabilities, respectively.  The veteran 
filed a Notice of Disagreement (NOD) in October 1998, and the 
RO issues a Statement of the Case (SOC) in February 1999.  
The veteran filed a Substantive Appeal in March 1999.

In June 2000, the Board remanded this matter to the RO for 
further development of the evidence and for due process 
development.  By rating action of April 2002, the RO granted 
increased ratings from 40 percent to 60 percent, and from 10 
percent to 20 percent for the cervical spine and left knee 
disabilities, respectively, each from February 29, 2001.  By 
rating action of March 2003, the RO granted an earlier 
effective date of June 26, 1996 for the award of the 60 and 
20 percent ratings.  In an April 2003 statement, the 
veteran's representative withdrew, on his behalf, the appeal 
for a rating in excess of 20 percent for a left knee 
disability.  In a March 2004 statement, the veteran withdrew 
his appeal for a rating in excess of 60 percent for a 
cervical spine disability.

This appeal also arises from the April 2002 rating action 
that denied service connection for cardiovascular disease and 
for hypertension, each claimed as secondary to the service-
connected DM.  The veteran filed a NOD in June 2002.  By 
rating action of March 2003, the RO granted service 
connection for cardiovascular disease as secondary to the 
service-connected DM; this constitutes a full grant of the 
benefit sought on appeal with respect to that issue.  That 
rating action confirmed and continued the denial of secondary 
service connection for hypertension, and the RO issued a SOC 
subsequently in March 2003.  The veteran filed a Substantive 
Appeal in April 2003.  Based on veteran's assertions, and as 
addressed below, the Board has expanded the issue on appeal 
as on the title page.

In August 2004, the Board remanded the matter on appeal to 
the RO for further development of the evidence and for due 
process development.  After accomplishing the requested 
action, the RO continued the denial of the claim for service 
connection for hypertension as secondary to the service-
connected DM or cardiovascular disease (as reflected in the 
May 2005 SSOC), and returned the matter to the Board for 
further appellate consideration.   


FINDINGS OF FACT


1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Hypertension was first manifested many years post 
service, and the competent and persuasive evidence 
establishes no nexus between such disability and either the 
veteran's service-connected DM or cardiovascular disease.  


CONCLUSION OF LAW

The criteria for secondary service connection for 
hypertension are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

Through the July and December 2000 and March 2001 RO letters, 
the April 2002 rating action, the July 2002 RO letters, the 
March 2003 rating action and SOC, the May 2003 and June, 
August, and December 2004 RO letters, and the May 2005 SSOC, 
the veteran and his representative were variously notified of 
the legal authority governing entitlement to the benefit 
sought on appeal, the evidence that would substantiate the 
claim, and the evidence that had been considered in 
connection with the claim.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit such information and evidence.  

The Board also notes that the RO letters, SOC, and SSOC 
variously informed the veteran and his representative of what 
the evidence had to show to establish entitlement to the 
benefit he sought; what information or evidence VA still 
needed from him; what evidence VA had retrieved and 
considered in his claim; what evidence he had to furnish; 
what he had to do to obtain assistance from VA in connection 
with his appeal; and that VA would make reasonable efforts to 
help him get evidence necessary to support his claim, such as 
medical records (including private medical records), if he 
gave it enough information about such records so that it 
could request them from the person or agency that had them.  
In addition, the August 2004 RO letter informed the appellant 
of the VCAA's requirements, and notified him that he could 
help with his claim by informing VA of any additional 
information or evidence that he wanted it to try to obtain 
for him, where to send additional evidence or information 
concerning his appeal, and where he could request assistance 
if needed.  The latter 2004 RO letter specifically notified 
the veteran to furnish any evidence or information that he 
had in his possession that pertained to his claim.  
Accordingly, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant about what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met in this 
appeal.      

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided at the time that, or 
immediately after, the VA receives a complete or 
substantially-complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In this appeal, documents meeting the VCAA's notice 
requirements were provided to the veteran both before and 
after the rating decision on appeal.  However, the Board 
finds that the lack of any pre-adjudication notice in this 
appeal does not prejudice the veteran in any way.  In this 
regard, the Board points out that the Court has also held 
that an error in the adjudicative process is not prejudicial 
unless it affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect, such that the error affects the 
essential fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, any delay in issuing 
the 38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  As indicated above, 
the rating action on appeal, numerous RO letters, SOC, SSOC 
issued between 2000 and 2005 have repeatedly explained to the 
veteran what was needed to substantiate his claim.  As a 
result of RO development and the Board's remand, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  The RO most recently readjudicated the 
veteran's claim in May 2005 on the basis of all the evidence 
of record, as reflected in the SSOC.

Additionally, the Board finds that all necessary development 
has been accomplished, and that no further action is needed 
to satisfy the duty to assist.  The RO, on its own 
initiative, as well as pursuant to the Board's remand, has 
made reasonable and appropriate efforts to assist the 
appellant in obtaining evidence necessary to substantiate his 
claim, to include obtaining all available service and 
extensive post-service VA and private medical records.  The 
veteran was afforded a comprehensive VA cardiovascular 
examination in February 2005, a report of which has been 
associated with the record and considered in adjudicating 
this claim.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional, existing evidence 
pertinent to the claim on appeal that has not been obtained.  

Hence, the Board finds that any failure on the part of VA in 
not completely fulfilling VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  
 
II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is  proximately due to or the result of a 
service-connected disease or injury.  See also Harder v 
Brown, 5 Vet.App. 183, 187-89 (1993).  That regulation has 
been interpreted to permit service connection for the degree 
of disability resulting from aggravation to a nonservice- 
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet.App. 439, 448 (1995).

In this case, the veteran claims service connection for 
hypertension as secondary to the service-connected DM or 
cardiovascular disease.  However, the preponderance of the 
evidence weighs against that claim.

The Board notes that there are no clinical findings or 
diagnoses of hypertension during service or for many years 
thereafter.    

There also is no competent and probative evidence of a nexus 
between any currently-diagnosed hypertension and the service-
connected DM or cardiovascular disease.  DM and hypertension 
was assessed on October 1999 and May 2000 VA examinations, 
but no physician linked the hypertension to the DM.  Although 
in October 2002 R. Carhart, Jr., M.D., opined that the 
veteran's DM contributed to the development of his coronary 
artery disease, he did not relate any hypertension to the 
veteran's service-connected DM or cardiovascular disease.

Particularly probative medical evidence on the nexus question 
is the February 2005 VA cardiovascular examiner's conclusion 
that there was no evidence that the veteran's service-
connected DM or cardiovascular disease caused or aggravated 
his primary essential hypertension.  The Board accords great 
probative value to that VA examiner's comments and opinion, 
based as they were on a review of the veteran's extensive 
claims file, a detailed review of pertinent aspects of his 
documented medical history, and a current examination, and 
considers them to be of primary importance in the disposition 
of this appeal.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  
Significantly, neither the veteran nor his representative has 
presented or alluded to the existence of any medical opinion 
that supports his claim.  

In addition to the medical evidence addressed above, the 
Board has considered the veteran's assertions in connection 
with the claim on appeal.  However, as a layman without 
appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter-
such as whether there is a medical relationship between 
hypertension and his service-connected DM or cardiovascular 
disease.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  As noted above, in this case, the 
competent and probative evidence weighs against the claim.

Under these circumstances, the claim for secondary service 
connection for hypertension must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Secondary service connection for hypertension is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


